AMENDED JUDGMENT ORDER

MuSGRAVE, Judge:
This action having been duly submitted to decision, and the court, after due deliberation, having rendered a decision herein, now, therefore, in conformity with said decision, it is
ORDERED, ADJUDGED and DECREED that judgment be, and IT HEREBY IS, entered for the plamfiff Dai-Tile Corporation, and it is further
ORDERED that the entries of Dal-Tile Corporation wall tile and trim that are the subject of this action and not settled prior to this disposition shall be classified under Item A523 94, TSUS, free of duty, and that any duty overpayments shall be refunded to plaintiff together with interest as provided by law